Citation Nr: 0903768	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

A hearing was held before the undersigned Veterans Law Judge 
of the Board at the RO in May 2007.  In September 2007, the 
Board remanded the case to the RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The veteran's claim was filed in October 2000.  Accordingly, 
old 38 C.F.R. § 3.156 (2001) applies.  The Board remanded the 
case to the RO in September 2007 in part to have the RO 
provide the veteran with the VCAA notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006) in light of old 
38 C.F.R. § 3.156 (2001), and to have the RO consider old 
38 C.F.R. § 3.156 (2001) in conjunction with the veteran's 
application to reopen his claim for service connection for a 
right leg disability.  The RO has not provided the veteran 
VCAA notice which includes old 38 C.F.R. § 3.156, nor has it 
considered old 38 C.F.R. § 3.156.  Instead, it furnished the 
veteran with new 38 C.F.R. § 3.156 (2008) in the November 
2007 VCAA notice and considered new 38 C.F.R. § 3.156 (2008) 
in its August 2008 supplemental statement of the case.  
Accordingly, remand is required.  RO compliance with a remand 
is not discretionary, and if an RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, while the case was at the RO in October 2008, 
the veteran submitted evidence in the form of letters from 
himself and a friend which have not been considered by the 
RO.  Due process requires this evidence to be considered by 
the RO in the first instance.  38 C.F.R. §§ 19.9, 19.37 
(2008).  

As the case must be remanded, any additional VA treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the information 
and evidence not of record (1) that is 
necessary to reopen his claim for service 
connection for a right leg disability; 
(2) that VA will seek to obtain; and (3) 
that he is expected to provide. 

This notice should include the proper 
standard for new and material evidence 
(for claims filed prior to August 29, 
2001) and an explanation of what the 
evidence must show to reopen this 
veteran's claim.  New and material 
evidence is defined as evidence not 
previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which, by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

VA must tell the veteran the basis for 
the previous denial and what the evidence 
must show in order to reopen his 
particular claim based on the old version 
of 38 C.F.R. § 3.156 (2001).  The RO 
denied this claim in December 1994 on the 
basis that the evidence showed "an acute 
condition in service with no evidence of 
chronic incurred disability."  It was 
noted that the veteran sprained his right 
ankle during service; that the separation 
examination in March 1955 was negative 
for abnormalities of the musculoskeletal 
system; and that VA examination in 
December 1994 showed normal examination 
of the right lower extremity.

2.  Make arrangements to obtain the 
veteran's treatment records for a right 
leg disability from the Providence VA 
treatment facility, dated since July 
2008.

3.  Thereafter, readjudicate the 
veteran's claim in light of any 
additional evidence added to the record, 
including the October 2008 letters from 
the veteran and his friend.  The claim 
must be readjudicated under the old 
version of 38 C.F.R. § 3.156 (2001), as 
set forth above.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


